  Case 2:21-cv-00186-JRG Document 9 Filed 06/02/21 Page 1 of 2 PageID #: 92




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


                                                §
JAWBONE INNOVATIONS, LLC,                       §
                                                §
                          Plaintiff,            §
                                                §     Case No. 2:21-cv-186
           v.                                   §
                                                §     JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS CO. LTD.                    §
AND SAMSUNG ELECTRONICS                         §
AMERICA, INC.,                                  §
                Defendants.                     §
                                                §
                                                §

                        NOTICE OF APPEARANCE OF COUNSEL

       Please take notice that Jennifer L. Truelove, Texas State Bar 24012906, of McKool

Smith, P.C., 104 East Houston Street, Suite 300, Marshall, Texas, 75670, (903) 923-9000 [Tel],

(903) 923-9099 [Fax] hereby enters an appearance as one of the attorneys for the Plaintiff,

Jawbone Innovations, LLC.

Dated: June 2, 2021                          BROWN RUDNICK LLP

                                             Alfred R. Fabricant
                                             NY Bar No. 2219392
                                             Email: afabricant@ffabricantllp.com
                                             Peter Lambrianakos
                                             NY Bar No. 2894392
                                             Email : plambrianakos@ffabricantllp.com
                                             Vincent J. Rubino, III
                                             NY Bar No. 4557435
                                             Email: vrubino@ffabricantllp.com
                                             FABRICANT LLP
                                             230 Park Avenue, 3rd Floor W.
                                             New York, NY 10169
                                             Telephone: (212) 257-5797
                                             Facsimile: (212) 257-5796
  Case 2:21-cv-00186-JRG Document 9 Filed 06/02/21 Page 2 of 2 PageID #: 93




                                           /s/ Jennifer L. Truelove
                                           Samuel F. Baxter
                                           Texas State Bar No. 01938000
                                           sbaxter@mckoolsmith.com
                                           Jennifer L. Truelove
                                           Texas State Bar No. 24012906
                                           jtruelove@mckoolsmith.com
                                           MCKOOL SMITH, P.C.
                                           104 E. Houston Street, Suite 300
                                           Marshall, Texas 75670
                                           Telephone: (903) 923-9000
                                           Facsimile: (903) 923-9099


                              CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on June 2, 2021. As such, this document was served on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).

                                                  /s/ Jennifer L. Truelove
                                                  Jennifer L. Truelove




                                              2
